Citation Nr: 0728168	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for a major 
depressive disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1968 to 
November 1971 and from May 1972 to June 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran requested a hearing before the Board in his 
substantive appeal in August 2005 in which he was appealing 
the issue of a rating in excess of 30 percent for a major 
depressive disorder.  The veteran was given a hearing before 
the Board in March 2007, but he only gave testimony on the 
issues of increased ratings for bowel problems and for 
degenerative joint disease.  However, unfortunately, neither 
issue had been perfected for appeal.  The veteran was sent a 
letter in July 2007 inquiring whether he would like a hearing 
with regard to the issue of entitlement to a rating in excess 
of 30 percent for a major depressive disorder.  The veteran 
responded that he wanted to be scheduled to a videoconference 
hearing at the Muskogee Regional Office.  The Board regrets 
the oversight discussed above, as well as the further delay 
in final resolution of this claim.  

Accordingly, this matter is REMANDED for the following 
action:

Schedule the veteran for a Board 
videoconference hearing at the Muskogee RO 
at the earliest available opportunity.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



